 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDVictor F.Whittlesea,d/b/a Whittlesea Blue Cab CompanyandWarden Hazlett ShumanAutomotive Workers & Warehousemen,Local No. 881,Interna--tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America (Victor F. Whittlesea,d/b/a Whittle-sea Blue Cab Company)andWarden Hazlett Shuman.Cases31-CA-307 and 31-CB-83.December14, 1966DECISION AND ORDER,On September 7, 1966, Trial Examiner Herman Marx issued hisDecision in the above-entitled case, finding that the Respondents hadengaged in and were engaging in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision and a supporting brief. Neither the General Counsel, Re-spondent Company, nor the Charging Party filed exceptions in theabove cases.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order,with the following modification : delete from paragraph 1(a) of theTrial Examiner's Recommended Order directed to the RespondentCompany; and from paragraph 1(a) of the Recommended Orderdirected to the Respondent Union; and from the notices attached tothe Trial Examiner's Decision, the phrase "except as authorized bySection 8(a) (3) of the Act."]DECISION OF THE TRIAL EXAMINERSTATEMENT OF THE CASEThe consolidated complaint alleges, in material substance,that a labor organiza-tion(herein called the Union or Local 881) 1 demanded that an employer,VictorF.Whittlesea,d/b/aWhittleseaBlueCab Company(herein the RespondentEmployer or Company)lay off an employee,Warden Hazlett Shuman, because he1As used in this Decision,the designations"Union," "Respondent Union,"and "Local881" refer to Automotive Workers&Warehousemen,Local No 881,International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers of America162 NLRB No. 17. WHITTLESEA BLUE CAB CO.107had failed to engage in picketing and other activities on behalf of Local 881; thatthe Respondent Employer, pursuant to the demand, did lay off Shuman; and thatby their respective acts in the premises, the Respondent Union violated Section8(b)(1)(A) and (2) of the National Labor Relations Act, as amended (hereinthe Act),2 and the Respondent Employer violated Section8(a)(1) and(3) of theAct .3Each Respondent has filed an answer which,inmaterialsubstance, denies thecommission of the unfair labor practices imputed to such Respondent in thecomplaint.A hearing has been held upon the issues before Trial Examiner Herman Marx,on June 7, 1966, at Las Vegas, Nevada. All parties were afforded a full opportunityto adduce evidence, examine and cross-examine witnesses, and submit oral argu-ment and briefs. A motion to dismiss the complaint, made by each Respondentafter the close of the evidence, is denied on the basis of the findings and con-clusions set forth below.4 I have read and considered a brief filed by the GeneralCounsel of the Boardsincethe close of the hearing. No other party has submitteda brief.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.NATURE OF THE RESPONDENT EMPLOYER'S BUSINESS;JURISDICTION OF THE BOARDVictor F. Whittlesea, an individual doing business as Whittlesea Blue Cab Com-pany, maintains his principal office and place of business in Las Vegas, Nevada,where he is engaged in the operation of a taxicab enterprise; and is, and has beenat all times material to the issues here, an employer within the meaning of Section2(2) of the Act.During the calendar year 1965, in the course and conduct of his business, theRespondent Employer "transported passengers to or from airline terminals, busstations, and train stations"; derived gross revenue from his enterprise exceeding$500,000; and purchased and received in Nevada materials valued in excess of$5,000 from enterprises that had purchased and received them from supplierslocated outside the said State. As each Respondent in effect admits, the RespondentEmployer is, and has been at all times material here, engaged in interstate com-merce, and in a business affecting such commerce, within the meaning of Section2(6) and (7) of the Act. Accordingly, the National Labor Relations Board hasjurisdiction over the subject matter of this proceeding.II.THE LABOR ORGANIZATION INVOLVEDLocal 881 is, and has been at all material times, a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementWarden Hazlett Shuman has been in the Company's employ as a cabdriver sinceMarch 9, 1964, except for the period between January 1 and February 11, 1966,and has been a member of the Union at all times material here.In January 1966 5 the Unionwas engaged in a strike against twoLas Vegastaxicab enterprises other than the Respondent Employer (with whom it has acollective-bargaining agreement);sponsored picketing of the struck companies in29 U.S.C. Sec. 151,et seq.The consolidated complaint was issued on March 29, 1966. and is based upon a chargefiled by Shuman with the National Labor Relations Board (herein the Board) against theRespondent Employer in Case 31-CA-307 on February 3, 1966, and upon another filed byShuman against the Respondent Union on the same date in Case 31-CB-S3. The two caseshave been duly consolidated for hearing. Copies of each charge, the complaint, the orderof consolidation, and a notice of hearing have been duly served upon all parties entitledthereto.'The General Counsel of the Board has filed a motion, dated July 15, 1966, for correc-tion of the transcript of the hearing in specified particulars. No opposition has been sub-mitted. The motion is granted, and the transcript is amended in the particulars requested.5 Unless otherwise indicated, all dates mentioned here occurred in 1966. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupport of the strike;and required members employed by other taxi enterprises,including the Respondent Employer,to engage in picketing of the struck firms, or,in the alternative,to pay the Union$15.A notice setting forth the requirement wasposted on a bulletin board provided by the Respondent Company at its premisesfor information of interest to the drivers.During the first week in January 1966, a representative of the Union, BernardBuckley, gavethe Company's personnel manager,John Baldwin,a paper listing thenames of drivers in the Company's employ, and requesting that the Company"send these men over (to the Union) before they went to work." In a conversationabout the time the list was submitted, Buckley told Baldwin that the men were"wanted" by the Union for "picket duty." 6 Baldwin gave the Company's dispatch-ers,who deal with the drivers, a list of the names, instructed them to tell the menon the list, which included Shuman, to report to the Union "before they went towork," and posted a copy of the list on drivers' bulletin board, together with a notethat those listed "should see the Union before they went to work." Most of thedrivers reported to the Union as directed.The dispatchers, one for each of the three shifts, are stationed in a room at theCompany's premises, transacting their business with the drivers through a windowor by radio communication with the cabs, and have the function of issuing "tripsheets" to drivers as they report for work; dispatching them on passengers' calls;and transmitting orders and other information from the management to its drivers.Trip sheets are required in Las Vegas by law, and a driver may not work withoutone.Under the Company's standing operating procedure, a trip sheet, which maybe supplied to the driver "only" by his shift dispatcher,is issueddaily to the driver,as he reports for work, at the dispatch window. During the course of his shift, thedriver enters on the sheet, which contains his name and cab number, pertinentinformation relating to the trips he makes that day, turning the sheet in to theCompany, together with his fare collections, at the end of his shift.As of Friday, January 7, 1966, Shuman had not reported to the Union, asrequired by the posted instructions, and shortly after 8 p.m. on that date when hereported to the dispatch window for his trip sheet preparatory to starting on hisshift (8:30 p.m. to 5:30 a.m.), his shift dispatcher, Myrtle Everts, did not givehim his sheet,but, instead,handed him a slip of paper containing his name and adirection that he "see Union before going to work."Without a trip sheet, Shuman was unable to work, and he sought a pay telephoneon the Company's premises to call the Union, but finding none available, he wentto his home to make the call. He attempted to reach the Union's secretary-treasurer,Richard Thomas, at the organization's office, but could get no answer, and thencalled Thomas at the latter'shome.Thomas was not there,and Shuman left amessage for him to call.On Monday,January 10, not having heard from Thomas, Shuman called him attheUnion'soffice,and reaching him, said that he "had been held off of work."After a pause,during which Thomas made an inquiry about the matter in theoffice, the latter told Shuman that it was"just a little matter of paying $15 picketfee or walking the picket line." Shuman replied that he saw no reason why heshould do that since he was not on strike,and Thomas replied that the Union'smembership had voted for the requirement.Shuman said that the only course hehad open was to take the matter to the National Labor Relations Board, andThomas retorted that he could take it any place he wished?On the following day, Shuman reached the Respondent Company's president,Milford Prine(spelled according to the corrected transcript)by telephone, andtold him he had been denied work because he had refused to picket or pay the fee.$Buckley claims that "I just asked him [Baldwin] to get them there as soon as possible,"but he also states that he "can't remember" whether he gave any reason There is no reasonto doubt that Buckley told Baldwin, as the latter testified, that the Union "wanted" thedrivers to report for "picket duty."7The respective versions of the conversation differ somewhat in detail, but not signifi-cantly so, in my view. Among other differences, Thomas does not quote Shuman as sayinghe had been denied work (held off work), but it is clear that the very act of withholdingthe trip sheet from Shuman was as much as to deny him work Clearly, too, that was thefocal point of his call, and it is entirely plausible that he expressly adverted to the factthat work had been withheld from him. Shuman's recollection of details of his call ap-peared to me to be firmer than Thomas', and I have thus based findings as to the callon Shuman's testimony. WHITTLESEA BLUE, CAB CO.109Prine replied that there was no strike at the Company and that the concern had acontract with the Union.8On January 20, Shuman came to the Respondent Company's premises and hada conversation with Prine, in the course of which he asked Prine, in effect, toexplain why the Company had denied him work, and Prine told him that the Com-pany had nothing against Shuman, but was withholding work from him because ofconcern that the Union would picket the Respondent Employer "and stop [his]whole operation." Later that day, Shuman telephoned Prine and told him that hehad received information from the National Labor Relations Board as to the pro-cedure tobe followedin filing "aclaim," and that he "would have to file a claimagainst theUnion and the Company."On the following day, January 21, Baldwin had a note posted in the dispatchers'room, statingthat "Schuman [sic] can work." According to Baldwin, he did thisfollowinga telephoneconversationwith Thomas, in which each stated that he wasnot "holding" Shuman (in other words, denying him employment), and Thomasasked him to post a note that Shuman "can work."The dispatchers'room is"strictly" for them; information posted on the bulletinboard thereisnot seenby the drivers; and Shuman neither saw the notice that hecould return to work nor was informed either by the Union or the Company atany time prior to February 11, 1966, that he could do so. He was informed of thenotice on that date by a representative of the General Counsel (who presumablylearned of it in the course of investigation of Shuman's charges which had beenfiled about a week earlier). Shuman called Prine later that day to inquire about thenotice. Prine confirmed his information, and told Shuman that he could return towork that day on his former shift.Shuman reported for work on that shift on February 11, 1966, and has beenemployed by the Company ever since.B.Discussionof theissues; concludingfindingsThe ultimateissuehereiswhether Shuman was denied employment, at theinsistenceof the Union, because he did not comply with the Union's requirementthat he do "picket duty" or, alternatively, pay the $15 fee.On that issue, testimony by Baldwin that only he has the function in theRespondent Company's enterprise of hiring and discharging drivers, and that hedid not lay off Shuman, is beside the point if the evidence, as a whole, requires afindingthat the Company did, in fact, deny work to Shuman for a proscribedreason.I am left in no doubt that it did so. Prine as much as admitted to Shuman onJanuary 20 that the Company was withholding work from the latter because itfeared picketing by the Union. The Respondents appear to deprecate the weightof theadmissionwith testimony by Baldwin that Prine is "chief mechanic, as faras I know."The label Baldwin gives Prine does not alter the fact that the latter isalsoadmittedly "president"of the enterprise,a supervisor within the meaning ofthe Act, and, as one may reasonably infer from his titles and supervisory status, apotent figure in the management.Nor is there any escape from the critical fact that when Shuman presented him-self for histrip sheet on January 7, it was withheld from him, and that he couldnot work without it. To withhold the sheet was as much as to deny him employ-ment;and the Respondents' claim to the effect that the Companywas not responsi-ble for thedenial is much againstthe weight of the evidence. Myrtle Everts' author-itymay be spelled out from the undeniable fact that it was her functionto issue tripsheets and transmit ordersfrom the management to drivers on Shuman's shift, andthat,asBaldwin himself testified,theUnion had requested, and he had issuedinstructionsto the dispatchers,that the men listed for"picket duty" by the Union8 Baldwin testified that Prine is the enterprise's "chief mechanic, as far as I know " Thematter is of no large moment, for the end results here are the same irrespective of Prine'stitle,which Shuman understood to be that of "president," but I note that the answers donot deny or explain, and hence admit, allegations of the complaint to the effect that Prineholds that office. That is not altered by the fact that the enterprise is an individualproprietorship. As in effect admitted by both answers, Prine, Baldwin, and Philip Felegy,the Company's comptroller, are, and have been at all material times, agents of the Respond-ent Employer, and supervisors within the meaning of Section 2(11) of the Act. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDbe told to report to it "before they went to work." Against that background, I findthatMyrtle Everts' conduct in withholding the trip sheet from Shuman, and direct-ing him, instead, to "see" the Union, was the act of the Respondent Company.The reason for the denial of employment is not difficult to find, notwithstandingthe fact that Myrtle Everts was not produced as a witness, and that neither Respond-ent has adduced any evidence explaining why she withheld the trip sheet from Shu-man. Prine's admission to Shuman of itself goes far to explain the Company'smotive, but, in addition, to withhold the trip sheet was an obviously potent methodof compelling Shuman, who up to that point had not complied with the posted direc-tion to report to the Union, to communicate with the organization, as, in fact, hespeedily attempted to do after the sheet was withheld from him and he was directedto "see" the Union by Everts. The meaning of that direction is not significantly dif-ferent from the experience of a day-shift driver, Elwood Purdy, who was told by hisdispatcher about January 7 to give the Union "strike pay" (the $15 fee) or he"couldn't drive the next day." (Purdy paid.) In the context of circumstances, to giveShuman a direction to "see" the Union, in lieu of supplying him with his trip sheet,was, by implication, as much as to tell him, as Purdy was expressly told, that com-pliancewith the Union's requirement was a condition of continued employment.And the withholding of the trip sheet, I find, was tantamount to laying Shuman offuntil he complied with the Union's picketing requirement, or the Union otherwisecleared him for employment.It is evident, too, that the denial of work to Shuman was at the Union's behest.One need not pause to determine whether the Union's request a few days earlierthat a number of drivers, including Shuman, report to the Union for picket service"before they went to work" was an implied requirement that those listed secure aclearance from the Union as a condition of continued employment, for whether ornot one so construes the request, the persuasive facts are that Shuman had notreported as of January 7; that the denial of employment harnessed to the directionthat he "see" the Union was as much as to require him to comply with the Union'spicketing requirement; and that when Shuman sought an explanation from Thomaswhy he "had been held off ... work," Thomas told him that the reason was itsrequirement that Shuman walk "the picket line" or pay the "$15 picket fee." Plainly,the denial of employment based upon such a requirement was discriminatory andunlawful, and Thomas as much as admitted to Shuman that the Union had causedthe denial. I find that the Union did so.9The discrimination, and the Union's role in it, did not come to an end with thenotice posted in the dispatchers' room on January 21 that Shuman "can work." Thenotice was obviously designed for the dispatchers and not intended for Shuman'seyes and he was unaware of it until a representative of the General Counsel toldhim about it on February 11. He had been discriminatorily denied employment onJanuary 7,and the duty to take effective steps to terminate the discrimination wasupon the Respondents,and not upon Shuman to beseech them to do.so (althoughthe obvious implication of his conversations with Thomas and Prine was that hewas seeking to return to work).Thus I find no materiality in Baldwin's testimonythat a notice of his "capacity" was posted on "the Company bulletin Board," nor isthe discrimination in any way lessened by the fact that Shuman discussed his lossof employment with Prine, rather than with Baldwin, whether or not Shuman wasaware of Baldwin's functions.10The fact is, as I find,that neither Respondent tookadequate steps to bring the discrimination to an end prior to February 11, 1966, andthat it ended with his reemployment on that date.In summary, I find, for the reasons stated, that the Respondent Employer deniedemployment to Shuman for the period beginning January 7, 1966, and ending onFebruary 11, 1966, because he did not report to the Union for picketing duty or,B In a prehearing affidavit given to the General Counsel,Philip Felegy, the Company'scomptroller,statesthat he learned from Baldwin on January 8 that the Union had requestedofMyrtleEverts, by telephone,that"Shuman not be put to work until Shuman clearedwith the Union" ;and that Shuman had been "laid off" at the Union's request.Needless tosay, the contents of the affidavit are not binding upon the Union, and not evidential as to it.As regards the Company,I find it unnecessary to take the affidavit into account, and I baseno findings on it.10According to Shuman,the notice of Baldwin's functions "had not been posted" as ofthe period in question. WHITTLESEA BLUE CAB CO.111alternatively, pay the prescribed $15 fee, as required by the Union; that by suchdenial of employment, the Respondent Employer discriminated against Shuman inviolation of Section 8(a)(3) of the Act, and interfered with, restrained, and coercedemployees in the exercise of rights guaranteed them by Section 7 of the Act, thusviolating Section 8(a)(1) of the statute; and that the Union caused such discrimi-nation, thereby violating Section 8(b)(2) of the Act, and, by such conduct,restrained and coerced employees in the exercise of Section 7 rights, thus violatingSection 8 (b) (1) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Respondent Employer described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYIn view of the unfair labor practices found above, I shall recommend that eachRespondent cease and desist from its unfair labor practices and take affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent Employer denied Warden Hazlett Shumanemployment on and after January 7, 1966, in violation of Section 8(a)(1) and (3)of the Act, and reinstated him to his former position on February 11, 1966, andthat the Respondent Union caused the Respondent Employer to discriminate againstShuman, thereby violating Section 8(b)(1)(A) and (2) of the Act, I shall recom-mend that the Respondent Employer and Respondent Union forthwith jointly andseverally make Shuman whole for any loss of pay he may have suffered by reasonof the Respondent Employer's discrimination against him, by payment to him of asum of money equal to the amount of wages and passengers' tips he would havereceived during the period of discrimination against him, as found above, togetherwith interest on such amount, at the rate of 6 percent per annum; and that the saidamount and interest thereon be computed in accordance with the formula andmethod prescribed by the Board in F.W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716, to which the parties hereto areexpressly referred.I"Upon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following:CONCLUSIONS OF LAW1.The Respondent Employer is, and has been at all material times, an employerwithin the meaning of Section 2(2) of the Act.2.The Respondent Union is, and has been at all material times, a labor organi-zation within the meaning of Section 2(5) of the Act.3.By discriminating againstWarden Hazlett Shuman, the Respondent Employerhas engaged in unfair labor practices within the meaning of Section 8(a)(3) of the Act.4.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed them by Section 7 of the Act, as found above, the RespondentEmployer has engaged in unfair labor practices within the meaning of Section 8(a)(1) of the Act.5.By causing the Respondent Employer to discriminate against Warden HazlettShuman, as found above, the Respondent Union has engaged in unfair labor prac-ticeswithin the meaning of Section 8(b)(2) of the Act.6.By restraining and coercing employees in the exercise of rights guaranteedthem by Section 7 of the Act, as found above, the Respondent Union has engagedin unfair labor practices within the meaning of Section 8(b) (1) (A) of the Act.7.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.11The loss of tips is to be computed on the basis of gratuities from passengers that acabdriver could reasonably have expected to receive in Las Vegas, Nevada, during theperiod of discrimination involved. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, I recommend that:A. The Respondent Employer, Victor F. Whittlesea, d/b/a Whittlesea Blue CabCompany, his officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Encouraging membership of his employees in Automotive Workers & Ware-housemen, Local No. 881, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any other labor organization, by layingoff, or otherwise denying employment to, any employee, or in any other mannerdiscriminating against any employee in regard to his hire, tenure, or any other termor condition of employment, except as authorized by Section 8(a)(3) of the Act.(b) In any like or related manner interfering with, restraining, or coercingemployees in the exercise of any of the rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a) Jointly and severally with Automotive Workers & Warehousemen, Local No.881, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, make Warden Hazlett Shuman whole in the manner, to the extent,and according to the method, set forth in "The Remedy."(b) Preserve until compliance with any order for backpay made by the NationalLabor Relations Board in this proceeding is effectuated, and make available to thesaid Board and its agents, upon request, for examination and copying, all payrollrecords, social security records, and time records, which contain any informationrelevant to a determination of the amount of backpay due Shuman.(c)Post in conspicuous places, including all places where notices to employeesare customarily posted, at the said Respondent Employer's place of business inLas Vegas, Nevada, copies of the attached notice marked "Appendix A." Copies ofsaid notice, to be furnished by the Regional Director for Region 31 of the NationalLabor Relations Board, after being duly signed by the said Respondent Employer,shall be posted by him immediately upon receipt thereof and maintained by him fora period of 60 consecutive days thereafter. Reasonable steps shall be taken by thesaid Respondent Employer to ensure that such notice is not altered, defaced, or cov-ered by any other material.(d)Notify the said Regional Director, in writing, within 20 days from the dateof this Decision, what steps the said Respondent Employer has taken to complyherewith.12B.Automotive Workers & Warehousemen, Local No. 881, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, its officers,agents, and representatives, shall:1.Cease and desist from:(a)Causing, or attempting to cause, Victor F. Whittlesea, d/b/a Whittlesea BlueCab Company, or any other employer, except as authorized by Section 8(a)(3) oftheAct, to lay off, or otherwise deny employment to, any employee, or in anyothermanner discriminate against any employee in regard to his hire, tenure ofemployment, or any term or condition of employment, to encourage membershipin any labor organization.(b)Restraining or coercing employees of Victor F. Whittlesea, d/b/a WhittleseaBlue Cab Company, or any other employer, in the exercise of any of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action which, I find, will effectuate the policiesof the Act:(a) Jointly and severally with Victor F. Whittlesea, d/b/a Whittlesea Blue CabCompany, make Warden Hazlett Shuman whole in the manner, to the extent, andaccording to the method set forth in the section of this Decision entitled "TheRemedy."(b) Forthwith notify Victor F. Whittlesea, d/b/a Whittlesea Blue Cab Company,and Warden Hazlett Shuman, in writing, that it has no objection to the continuedemployment of the said Warden Hazlett Shuman.12 In the event that this Recommended Order is adopted by the Board this provisionshall be modified to read : "Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent Employer has taken to complyherewith." WHITTLESEA BLUE CAB CO.113(c)Post in conspicuous places, including all places where notices to members ofthe said Respondent Union are customarily posted,at its office and usual member-shipmeeting place, copies of the attached notice marked"Appendix B." Copies ofsaid notice, to be furnished by the Regional Director for Region 31 of the Board,after being duly signed by a duly authorized representative of the said RespondentUnion, shall be posted by it immediately upon receipt thereof and maintained by itfor a period of 60 consecutive days thereafter.Reasonable steps shall be taken by itto ensure that said notices are not altered, defaced, or covered by any othermaterial.13(d) Forthwith mail copies of the said notice marked"Appendix B" to the saidRegional Director,after such notices have been signed as provided herein, for post-ing where notices to employees are customarily posted at the place of business ofthe said Victor F. Whittlesea,d/b/a Whittlesea Blue Cab Company,if the saidRespondent Employer so agrees.(e)Notify the said Regional Director,in writing,within 20 days from the dateof receipt of this Decision,what steps the Respondent Union has taken to complywith the foregoing Recommended Order.1416 in the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"both in the notice to be signed by the Respondent Employer and the oneto he signedby theRespondent Union. In the additional event that the Board'sOrder isenforced by a decree of a United States Court of Appeals,the words"a Decree of theUnited States Court of Appeals Enforcing an Order"shall be substituted for the words "aDecision and Order."14In the event that this Recommended Order is adopted by the Board,this provisionshall he modified to read:"Notify the said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps the Respondent Union has taken to comply withthe provisions applicable to it."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,I hereby notify my employees that:IWILL NOT encourage membership of any of my employees in AutomotiveWorkers & Warehousemen,Local No. 881,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,or in any otherlabor organization,by laying off,or otherwise denying employment to, anyemployee, or in any other manner discriminating against any employee inregard to his hire, tenure of employment,or any term or condition of employ-ment, except as authorized by Section 8(a)(3) of thesaid Act.IWILL NOTin any like or related manner interfere with, restrain,or coerceemployees in the exercise of any rights guaranteed them by Section 7 of thesaid Act.IWILL jointlyand severally with Automotive Workers & Warehousemen,Local No. 881,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America reimburse Warden Hazlett Shuman for anyloss of pay he may have suffered by reason of my discrimination against him.VICTOR F. WHITTLESEA, D/B/A WHITTLESEABLUE CAB COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,theymay communicate directly with the Board'sRegional Office, 215West Seventh Street, Los Angeles,California,Telephone 688-5540.204-047-67-vol.162-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL MEMBERS OF AUTOMOTIVE WORKERS & WAREHOUSEMEN, LOCALNo. 881,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN AND HELPERS OF AMERICAPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify you that:WE WILL NOT cause, or attempt to cause, Victor F. Whittlesea,d/b/a Whit-tlesea Blue Cab Company,or any other employer, except in accordance withSection 8(a)(3) of the said Act, to lay off, or otherwise deny employment to,or in any other manner discriminate against any employee in regard to his hire,tenure of employment,or any term or condition of employment.WE WILL NOT in any like or related manner restrain or coerce employees ofVictor F.Whittlesea,d/b/a Whittlesea Blue Cab Company,or any otheremployer,in the exercise of any of the rights guaranteed employees by Section7 of the said Act.WE WILL jointly and severally with Victor F. Whittlesea, d/b/a WhittleseaBlue Cab Company reimburse Warden Hazlett Shuman for any loss of pay hesuffered as the result of discrimination against him.We have no objection to the continued employment of Warden Hazlett Shu-man by Victor F. Whittlesea,d/b/a Whittlesea Blue Cab Company.AUTOMOTIVE WORKERS & WAREHOUSEMEN, LOCAL No. 881,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice or compliancewith its pro-visions, they may communicate directly with the Board'sRegional Office, 215 WestSeventh Street,Los Angeles,California, Telephone 688-5540.Local 41, International Brotherhood of ElectricalWorkers, AFL-CIOIandNew York Telephone Company2andCommunicationsWorkers of America,AFL-CIO,and Its Local 1122.3Case 3-CD-162.December 14, 1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, pursuant to charges filed under Section8(b) (4) (D) of the Act. A hearing was held before Hearing OfficerJeremy V. Cohen on June 30 and July 1, 1966. All parties appearedat the hearing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduce evidence bearingupon the issues. The rulings of the Hearing Officer made at the hear-ing are free from prejudicial error and are hereby affirmed. Briefswere filed by all the parties and have been duly considered.iHereinafter sometimes referredto as IBEW.2Hereinafter sometimes referred to as Telco.8Hereinafter sometimes referredto as CWA.162 NLRB No. 16.